                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF VIRGINIA
                             ABINGDON

UNITED STATES OF AMERICA                     )
                                             )
            v.                               ) Case No.: 1:19cr00016
                                             )
INDIVIOR INC., et al.,                       )
    Defendants,                              )




                                    ORDER

      Pursuant to Federal Rules of Criminal Procedure 6(e), 16, and 26.2, 26
U.S.C. §§ 6103(h)(4)(D) and (i)(4)(A), and the authority of this court to administer
its proceedings, and on motion of the United States, it is ORDERED that:


          1. The United States is permitted to disclose to counsel for the defense
             as part of voluntary discovery, grand jury materials, tax return
             information, criminal histories, medical records, witness interview
             reports, materials covered by the Privacy Act, and other materials;
          2. Any material provided by the United States Attorney’s Office to
             defense counsel shall be covered by this Order and shall be defined as
             “original material” for purposes of this Order;
          3. The United States and defense counsel may use this material for the
             prosecution and defense of the case, respectively, and make such
             further disclosures as may be necessary for, and for the sole purpose
             of, prosecuting and defending this case;



                                         1

Case 1:19-cr-00016-JPJ-PMS Document 6 Filed 04/09/19 Page 1 of 3 Pageid#: 99
         4. Counsel for the defense may use this material solely for the defense
            of the case, may not copy any of the material except as needed for
            defense of the case (any copy is governed by this Order as if it were
            the original) and may not remove or allow the removal of any of this
            material from the office of defense counsel unless kept in the personal
            possession of defense counsel at all times;
         5. Before a corporate representative of the defendants may view any of
            the material, defense counsel shall provide each such representative
            with a copy of this Order;
         6. A defendant may not be in possession of any of the material unless in
            the presence of defense counsel;
         7. Defense    counsel     shall   diligently   protect   from   unnecessary
            dissemination any of the following information included in the
            materials: social security account numbers, dates of birth, financial
            account numbers, and home addresses. While defense counsel may
            disclose such information, if necessary for the defense, defense
            counsel shall not provide to and shall not allow the defendant to
            possess any documentation of such information.
         8. If defense counsel does not wish to receive the above-described
            materials, defense counsel:
               a. Shall so advise, in writing, the court and the United States
                  Attorney's upon receipt of this Order;
               b. Shall not view, nor allow anyone else to view, any of the
                  materials; and
               c. Forthwith, shall return all materials to the United States
                  Attorney’s Office and shall destroy all copies (electronic or
                  otherwise) of the materials;

                                           2

Case 1:19-cr-00016-JPJ-PMS Document 6 Filed 04/09/19 Page 2 of 3 Pageid#: 100
          9. If defense counsel is removed from the case, defense counsel,
             forthwith, shall return all original material to the United States
             Attorney’s Office;
          10. This Order and its provisions continue beyond the conclusion of this
             case and continue to apply to any defense counsel who is removed
             from the case; and
          11. Notwithstanding interpretations of Virginia Rule of Professional
             Conduct 1.16(e) or any other provision of law or ethical rule, defense
             counsel may never provide the materials to a defendant, including,
             but not limited to, for use by the defendant to prepare a petition
             pursuant to 18 U.S.C. § 2255.


      Unauthorized disclosure of grand jury information and tax returns is a
violation of federal law. Unauthorized disclosure of any of the material could
endanger witnesses, subject them to intimidation, chill their candor, violate their
privacy, impede future investigations and have other negative consequences.
Witness intimidation, threatening, and tampering are criminal acts and are subject
to punishment accordingly.        Violation of this Order also may be deemed a
contempt of court pursuant to 18 U.S.C. § 401.
      It is further ORDERED that if an Indictment in this case is under seal, the
Clerk of this Court shall delay disclosing a copy of this Order to defense counsel
until the unsealing of the Indictment.
      ENTERED: April 9, 2019.
                                         /s/       Pamela Meade Sargent
                                         UNITED STATES MAGISTRATE JUDGE




                                               3

Case 1:19-cr-00016-JPJ-PMS Document 6 Filed 04/09/19 Page 3 of 3 Pageid#: 101
